DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-18 are pending and under examination.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(e) to provisional application 62/767/788, files 11/15/2018, is acknowledge.

Drawings
No objections to the drawings are made.

Specification
No objections to the specification are made.

Claim Objections
No objections to the claims are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 refers to “a vertically-oriented capper portion”.  It is unclear as to the metes and bounds of this phrase such that one of ordinary skill in the art would recognize what structure would or would not be considered a “vertically-oriented capper portion”.  The term “portion” refers to a part of a whole.  It is unclear what portion of a vertically-oriented capper Applicant(s) are attempting to define by the phrase “a vertically-oriented caper portion”.  Perhaps Applicant(s) intend to recite “a vertically-oriented capper portion, the vertically-oriented capper portion comprising: ...”?
Claims 2-8 are also rejected by virtue of their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sattler et al. (US 2008/0292501; Pub. Date: Nov. 27, 2008 – hereinafter “Sattler”), and further in view of Itoh; (US Patent No. 5,493,849; Date of Patent: Feb. 27, 1996 – hereinafter “Itoh”).

Regarding claim 1, Sattler discloses a sample tube capping device (Sattler; figs. 1a-1c, #1, [0030, 0057, 0060]) comprising: 
a vertically-oriented capper portion (Sattler; fig. 2a, #6, [0030, 0060, 0062]); 
a cylinder (Sattler; figs. 1a-c, #112, [0061]);
a bracket (Sattle, figs 2a-c. #14, [0067]); 

a capper sleeve enveloping the capper rod (Sattler; figs. 2a-c, # 2, [0059]); 
wherein the cylinder and the capper rod are affixed to the vertically-oriented capper portion such that they are stationary with respect to the vertically-oriented capper portion (Sattler discloses cylinder 112 is connected to the vertically-oriented capper potion 6 at one end and the capper rod 3 is connected at the opposite end; figs 1b, 2a, #112, #6, #3, [0062]).  
Sattler does not disclose the cylinder is an air cylinder comprising a pneumatic piston rod, and that the air cylinder is affixed is a stationary manner to the vertically-oriented capper portion.
However, Itoh teaches the analogous art of a sample tube capping device (Itoh; fig. 1, col. 3 lines 30-35) comprising a cylinder (Itoh; fig. 1, #13b, col. 4 line 14) wherein the cylinder is an air cylinder comprising a pneumatic piston rod (Itoh; fig. 1, #13b, #13a, col. 4 lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cylinder connected to the vertically-oriented capper portion of Sattler with the air cylinder comprising a pneumatic piston rod, as taught by Itoh, because the air cylinder comprising a pneumatic piston rod is simply one of several well-known and conventional methods in the art for displacing objects from an initial location to a final location.  Furthermore, Itoh discloses the air cylinder 13b and pusher 13 are stationary, and that only the piston 13a is movable up and down as shown by arrows V relative to the cylinder 13b (Itoh; fig. 1, col. 4 lines 13-17).  Accordingly, the modification of the cylinder of Sattler with the air cylinder comprising the pneumatic piston rod would result in the air cylinder being stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod configured to move up and down.  One of ordinary skill in the art would have expected this modification with a reasonable expectation of success since Sattler and Itoh both teach sample tube capping devices having a vertically oriented configuration. 

Regarding claim 2, modified Sattler discloses the sample tube capping device of claim 1 above, wherein in an engage mode, the capper tip extends beyond the capper sleeve to engage a cap and transport the cap from a cap track to a sample tube (Sattler discloses an engagement mode to engage a cap.  The engagement mode being configured to extend the capper rod 3 beyond the capper sleeve 2 such that capper tip 5 engages in connection with a corresponding capper tip element of a cap; [0064].  Sattler also disclose placing the cap onto a sample tube; [0030, 0060]).
Note: The cap track and sample tube are not positively recited and therefore do not further limit the structure of the sample tube capping device.  Accordingly,  where the cap is transported to or from relates to function/intended use of the sample tube capping device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 3, modified Sattler teaches the sample tube capping device of claim 2 above, wherein the capper sleeve is configured to receive a downward force (Sattler teaches a disengage mode wherein the capper sleeve 2 receives a downward; fig. 2c, [0067]) from the pneumatic piston rod when a disengage mode is actuated (The modification of the cylinder of Sattler with the air cylinder being stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod configured to move up and down, as taught by Itoh, as previously been discussed in claim 1 above. Sattler teaches the disengage mode applies a downward force onto bracket 14 of the capper sleeve 2; fig. 2c, [0067].  The modification of the cylinder of Sattler with the air cylinder stationary and affixed to the vertically-oriented capper portion 6 would result in the pneumatic piston rod being configured to apply a downward force to the bracket 14 when actuated performing the disengaging function).

Regarding claim 4, modified Sattler teaches the sample tube capping device of claim 3 above, wherein in the disengage mode, the capper sleeve is pushed down such that the capper sleeve extends beyond and conceals the capper tip (Sattler; fig. 2c, [0067]).  

Regarding claim 5, modified Sattler teaches the sample tube capping device of claim 4 above, wherein in the disengage mode, the capper sleeve exerts a force on the cap to disengage the cap from the capper tip (Sattler; fig. 2c, [0067]).  

Regarding claim 6, modified Sattler teaches the sample tube capping device of claim 5 above, wherein the cap comprises multiple capping levels.  
Note: The cap is not positively recited and therefore does not further limit the structure of the sample tube capping device.  Accordingly, the number of capping levels on the cap amounts to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 7, modified Sattler teaches the sample tube capping device of claim 1 above, wherein the bracket is affixed to the pneumatic piston rod of the air cylinder and the capper sleeve (The modification of the cylinder of Sattler with the air cylinder being stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod configured to move up and down, as taught by Itoh, as previously been discussed in claim 1 above.  Sattler teaches the bracket 14 is affixed to the capper sleeve 2; fig. 2a. The modification of the cylinder of Sattler with the air cylinder stationary and affixed to the vertically-oriented capper portion 6 would result in the pneumatic piston rod of the air cylinder being in an abutment relationship with the bracket 14 in 

Regarding claim 8, modified Sattler teaches the sample tube capping device of claim 7 above, wherein the pneumatic piston is actuated by pressurizing the air cylinder with compressed air (The modification of the cylinder of Sattler with the air cylinder being stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod configured to move up and down, as taught by Itoh, as previously been discussed in claim 1 above.  Itoh teaches the piston is actuated by pressurizing the cylinder with air; Itoh, col. 4 lines 13-17).

Claims 9-18  are rejected under 35 U.S.C. 103 as being unpatentable over Sattler, in view of Itoh, and further in view of Smith (US Patent No. 8,028,816; Date of Patent: Oct. 4, 2011 – hereinafter “Smith”).

Regarding claim 9, Sattler discloses a capper assembly (Sattler; figs. 1a-1c, [0057]) comprising: 
a vertically-oriented capper portion (Sattler; fig. 2a, #6, [0030, 0060, 0062]), the vertically-oriented capper portion comprsing:
a cylinder (Sattler; figs. 1a-c, #112, [0061]);
a bracket (Sattle, figs 2a-c. #14, [0067]); 
a capper rod (Sattler; figs. 2a-c, #3, [0063]) comprising a capper tip (Sattler; figs. 2a-c, #5, [0059]); and 
a capper sleeve enclosing the capper rod (Sattler; figs. 2a-c, # 2, [0059]); 
wherein the cylinder and the capper rod are affixed to the vertically-oriented capper portion such that they are stationary with respect to the vertically-oriented capper portion (Sattler 
Sattler does not disclose the cylinder is an air cylinder comprising a pneumatic piston rod, and that the air cylinder is affixed is a stationary manner to the vertically-oriented capper portion.
However, Itoh teaches the analogous art of a sample tube capping device (Itoh; fig. 1, col. 3 lines 30-35) comprising a cylinder (Itoh; fig. 1, #13b, col. 4 line 14) wherein the cylinder is an air cylinder comprising a pneumatic piston rod (Itoh; fig. 1, #13b, #13a, col. 4 lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cylinder connected to the vertically-oriented capper portion of Sattler with the air cylinder comprising a pneumatic piston rod, as taught by Itoh, because the air cylinder comprising a pneumatic piston rod is simply one of several well-known and conventional methods in the art for displacing objects from an initial location to a final location.  Furthermore, Itoh discloses the air cylinder 13b and pusher 13 are stationary, and that only the piston 13a is movable up and down as shown by arrows V relative to the cylinder 13b (Itoh; fig. 1, col. 4 lines 13-17).  Accordingly, the modification of the cylinder of Sattler with the air cylinder comprising the pneumatic piston rod would result in the air cylinder being stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod configured to move up and down.  One of ordinary skill in the art would have expected this modification with a reasonable expectation of success since Sattler and Itoh both teach sample tube capping devices having a vertically oriented configuration. 
	Modified Sattler does not teach a cap receptacle portion, a cap bowl portion, or a track portion.
	However, Smith teaches the analogous art of a capper assembly (Smith; fig. 1, #10, col. 2 lines 42-49) comprising a vertically-oriented capper portion (Smith; fig. 7, #84, col. 4 lines 10-20) wherein the capper assembly further comprises a cap receptacle portion (Smith; fig. 4, #82, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the capper assembly of modified Sattler, to further comprise a cap receptacle portion, a cap bowl portion, and a track portion, as taught by Smith, because Smith teaches the cap receptacle portion, cap bowl portion, and track portion allow the automation and transport of caps to a cap receiver where the vertically-oriented capper portion can access the caps (Smith; col. 3 lines 60-67, col. 4 lines 1-9).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sattler and Smith both teach a capper assembly comprising a vertically-oriented capper portion.

Regarding claim 10, modified Sattler teaches the capper assembly of claim 9 above, wherein the bracket is affixed to the pneumatic piston rod of the air cylinder and the capper sleeve (The modification of the cylinder of Sattler with the air cylinder being stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod configured to move up and down, as taught by Itoh, as previously been discussed in claim 1 above.  Sattler teaches the bracket 14 is affixed to the capper sleeve 2; fig. 2a. The modification of the cylinder of Sattler with the air cylinder stationary and affixed to the vertically-oriented capper portion 6 would result in the pneumatic piston rod of the air cylinder being in an abutment relationship with the bracket 14 in order for the air cylinder to perform the same function of vertically displacing the sleeve 2 as the cylinder of Sattler.  

Regarding claim 11, modified Sattler teaches the capper assembly of claim 9 above, wherein the cap bowl portion is configured to receive a plurality of caps from the cap receptacle portion (The modification of modified Sattler to further comprise the cap bowl portion and the cap receptacle portion has previously been discussed in claim 9 above.  Smith discloses the cap 

Regarding claim 12, modified Sattler teaches the capper assembly of claim 11 above, wherein each cap in the plurality of caps comprises multiple capping levels. 
Note: The cap is not positively recited and therefore does not further limit the structure of the capper assembly.  Accordingly, the number of capping levels on the cap amounts to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
 
Regarding claim 13, modified Sattler teaches the capper assembly of claim 9 above, wherein the track portion is configured to receive and transport one or more caps from the cap bowl portion to the vertically-oriented capper portion (The modification of modified Sattler to further comprise the track portion and the bowl portion has previously been discussed in claim 9 above.  Smith further teaches the track portion is configured to transport one or more caps from the cap bowl potion to the vertically-oriented capper portion; Smith, col. 3 lines 60-67, col. 4 lines 1-9)

Regarding claim 14, modified Sattler teaches the capper assembly of claim 13 above, wherein the capper tip is configured to engage each cap of the one or more caps (Sattler discloses an engagement mode to engage a cap.  The engagement mode being configured to extend the capper rod 3 beyond the capper sleeve 2 such that capper tip 5 engages in connection with a corresponding capper tip element of a cap; [0064]).  

Regarding claim 15, modified Sattler teaches the capper assembly of claim 14 above, wherein in an engage mode, the capper tip extends beyond the capper sleeve to engage a cap of the one or more caps and to transport the cap from the track portion to a sample tube (The modification of modified Sattler for further comprise the track portion has previously been discussed in claim 9 above.  Sattler discloses an engagement mode to engage a cap.  The engagement mode being configured to extend the capper rod 3 beyond the capper sleeve 2 such that capper tip 5 engages in connection with a corresponding capper tip element of a cap; [0064].  The modification of modified Sattler to further comprise the track portion would result in the capper assembly capable of performing the function of transporting the caps from the track portion to a sample tube).  

Regarding claim 16, modified Sattler teaches the capper assembly of claim 15 above, wherein the capper sleeve is configured to receive a downward force (Sattler teaches a disengage mode wherein the capper sleeve 2 receives a downward; fig. 2c, [0067]) from the pneumatic piston rod when a disengage mode is actuated (The modification of the cylinder of Sattler with the air cylinder being stationary and affixed to the vertically-oriented capper portion 6 with the pneumatic piston rod configured to move up and down, as taught by Itoh, as previously been discussed in claim 1 above. Sattler teaches the disengage mode applies a downward force onto bracket 14 of the capper sleeve 2; fig. 2c, [0067].  The modification of the cylinder of Sattler with the air cylinder stationary and affixed to the vertically-oriented capper portion 6 would result in the pneumatic piston rod being configured to apply a downward force to the bracket 14 when actuated performing the disengaging function).

Regarding claim 17, modified Sattler teaches the capper assembly of claim 15 above, wherein in the disengage mode, the capper sleeve exerts a force on the cap to disengage the cap from the capper tip (Sattler; fig. 2c, [0067]). 

Regarding claim 18, modified Sattler teaches the capper assembly of claim 17 above, wherein in the disengage mode, the capper sleeve is pushed down such that the capper sleeve extends beyond the capper tip and conceals the capper tip (Sattler; fig. 2c, [0067]).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Kemnitz (US 2003/0041560) discloses a capper assembly comprising a cap bowl portion, track portion, and vertically-oriented capper portion.
Dotson et al. (US 2009/0166153) discloses a cap dispensing apparatus comprising a receptacle, a bowl, and a track.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/C.A.T./Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798